DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDO et al (US 2017/0098505).
Regarding claim 1, ANDO discloses a multilayer ceramic electronic component (Fig. 1, C1) comprising: 5a ceramic body (Fig. 1, 2) including a dielectric layer (Fig. 2, 2) and a plurality of internal electrodes (Fig. 2, 11/13) disposed to oppose each other with the dielectric layer interposed therebetween (Fig. 2), and having a first surface and a second surface (Fig. 2, 2c/2d) opposing each other in a thickness direction (Fig. 2, D2) of the ceramic body, a third 10surface and a fourth surface (Fig. 2, 2a/2b) connected to the first surface and the second surface (Fig. 2), and opposing each other in a length direction (Fig. 2, D1) of the ceramic body, and a fifth surface and a sixth surface (Fig. 1, 2e/2f) connected to the first surface to the fourth surface (Fig. 1), and opposing each other in a width direction (Fig. 1, D3) of the 15ceramic body; and an external electrode (Fig. 1, 5) disposed outside the ceramic body  µm [0054]), a thickness T2 (Fig. 4, TS2) of the electrode layer corresponding to a region in which an outermost internal electrode, of the internal electrode, is located is 5 µm or more and 15 µm or less (1-10 µm [0054]), and a thickness 5T3 (Fig. 4, TS2 on corner) of the electrode layer corresponding to a corner portion of the ceramic body is 0.1 µm or more and 10 µm or less (1-10 µm [0054]), in a cross-section of the ceramic body in the thickness and length directions (Fig. 4).  
Regarding claim 8, ANDO further discloses that the electrode layer is a sintered electrode including a conductive metal and glass ([0048]).  
Regarding claim 9, ANDO further discloses that the thickness T2 is less than the thickness T1 and is greater than the thickness T3 (Fig. 4, thickness in greatest at center and smallest at the corner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDO et al (US 2017/0098505) in view of MAKINO et al (US 2017/0271083).
Regarding claim 2, ANDO further teaches that the thickness T1 is 15 µm or more and 30 µm or less (10-100 µm [0054]).
However, ANDO fails to teach that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less.
MAKINO teaches that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0044).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MAKINO to the invention of ANDO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 3, ANDO fails to teach the claim limitations. 
MAKINO teaches that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0044).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MAKINO to the invention of ANDO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 4, ANDO further teaches that the thickness T3 is 1 µm or more and less than 259 µm (1-10 µm [0054]).

MAKINO teaches that a size of the multilayer ceramic electronic component is a 1005 size (Length X Width : 1.0 mm X 0.5 mm) or less ([0043-0044).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MAKINO to the invention of ANDO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 5, ANDO fails to teach the claim limitations. 
5. The multilayer ceramic electronic component of claim 1, wherein a thickness of the dielectric layer is 0.4 µm or less ([0048]), and a thickness of one of the plurality of the 5internal electrodes is 0.4 µm or less ([0052]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MAKINO to the invention of ANDO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDO et al (US 2017/0098505) in view of Asai (US 2017/0301470).
Regarding claim 6, ANDO further teaches that the ceramic body includes an active portion forming capacity (Fig. 2, from top internal electrode to bottom electrode) and including the plurality of internal 10electrodes (Fig. 2, 11/13) disposed to oppose each other with the dielectric layer interposed therebetween (Fig. 2), and cover portions (Fig. 2, 2 above top electrode and below bottom electrode) disposed on an upper portion and a lower portion of the active portion, respectively.

Asai teaches that a thickness of each of the cover portions (Fig. 5, W1) is 20 µm or 15less ([0091]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Asai to the invention of ANDO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDO et al (US 2017/0098505) in view of KISHI et al (US 2018/0190435).
Regarding claim 7, ANDO fails to teach the claim limitations.
KISHI teaches that a thickness T1b of the first plating layer corresponding to the central region of the ceramic body in 20the thickness direction is 3 µm to 5 µm (about 4 µm [0143]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KISHI to the invention of ANDO, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Additional Relevant Prior Art:
SATOH et al (US 2018/0082792) teaches relevant art in Fig. 5. 
OMORI et al (US 2016/0196922) teaches relevant art in Fig. 2.
Sakatsume et al (US 20180053601) teaches relevant art in Fig. 3-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848